Matter of Flores (2017 NY Slip Op 03836)





Matter of Flores


2017 NY Slip Op 03836


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of CLAUDIA BEATRIZ FLORES, an Attorney. (Attorney Registration No. 5176854)

Calendar Date: May 8, 2017

Before: Garry, J.P., Egan Jr., Clark, Mulvey and Aarons, JJ.


Claudia Beatriz Flores, Montgomery, Alabama, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Claudia Beatriz Flores was admitted to practice by this Court in 2013 and lists a business address in Montgomery, Alabama with the Office of Court Administration. Flores now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Flores' application.
Upon reading the affidavit of Flores sworn to October 5, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Flores is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, J.P., Egan Jr., Clark, Mulvey and Aarons, JJ., concur.
ORDERED that Claudia Beatriz Flores' application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Claudia Beatriz Flores' name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Claudia Beatriz Flores shall, within 30 days of the date of this decision, [*2]surrender to the Office of Court Administration any Attorney Secure Pass issued to her.